Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143588                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  JUSTIN SCOTT STAIR,                                                                                      Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 143588
                                                                    COA: 302119
  13TH CIRCUIT COURT CLERK, 13TH CIRCUIT
  COURT ADMINISTRATOR, and 13TH CIRCUIT
  COURT JUDGE,
             Defendants-Appellees.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 7, 2011 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
           t1219                                                               Clerk